In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________

No. 15-3654
ERIC TROTTER, CONNIE JACKSON, and CAILA PETRIE,
                                      Plaintiffs-Appellants,

                                      v.

HARLEYSVILLE INSURANCE COMPANY,
                                                     Defendant-Appellee.
                         ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Western Division.
  Nos. 14 C 9834, 14 C 9837 & 14 C 9844 — Frederick J. Kapala, Judge.
                         ____________________

         ARGUED APRIL 18, 2016 — DECIDED MAY 10, 2016
                         ____________________

  Before EASTERBROOK and SYKES, Circuit Judges, and
ADELMAN, District Judge. *
   ADELMAN, District Judge. On July 14, 2011, Donna Powers
drove through a stop sign and caused a four-vehicle acci-
dent. The plaintiffs in this case occupied one of the vehicles
involved in the accident and suffered personal injuries. Eric


   *   Of the Eastern District of Wisconsin, sitting by designation.
2                                                  No. 15-3654

Trotter was the driver of the vehicle; Connie Jackson and
Caila Petrie were passengers. Powers was insured under a
personal automobile policy with liability limits of $250,000
per person and $500,000 per accident. The plaintiffs eventu-
ally settled with Powers’s insurer for the per-accident limit of
$500,000. Under the settlement, Trotter received the per-
person maximum of $250,000 and Jackson and Petrie split
the remaining $250,000, with Jackson receiving $238,000 and
Petrie receiving $12,000.
    The plaintiffs contend that the amounts they received
under the Powers policy did not make them whole. Thus,
after exhausting the limits of that policy, they each submitted
claims to Harleysville Insurance Company, the defendant in
this case. Harleysville had issued Trotter a personal automo-
bile policy that included underinsured motorist coverage.
The policy provides that Trotter and any occupant of his ve-
hicle is an “insured” for purposes of that coverage. However,
the declaration page of the policy states that underinsured
motorist coverage is limited to $500,000 for “each accident.”
Because the plaintiffs had together already recovered
$500,000 under the Powers policy, Harleysville denied their
claims for underinsured motorist coverage, concluding that,
for purposes of the Harleysville policy, Powers was not an
“underinsured motorist.”
    The plaintiffs contend that Harleysville’s policy does not
unambiguously state that underinsured motorist coverage is
limited to $500,000 per accident. Instead, they argue, the pol-
icy can reasonably be construed to mean that the $500,000
policy limit applies on a per-person, rather than a per-
accident, basis. Under this construction, each plaintiff could,
depending on the extent of his or her damages, potentially
No. 15-3654                                                     3

recover from Harleysville the difference between $500,000
and the amount he or she received from Powers’s insurer.
Thus, Trotter could recover up to $250,000 from Harleysville,
Jackson up to $262,000, and Petrie up to $488,000. The plain-
tiffs contend that if the policy is ambiguous in this regard,
then the ambiguity must be resolved in their favor, as under
Illinois law ambiguities in an insurance policy must be re-
solved in favor of the insured.
    When Harleysville refused to accept the plaintiffs’ con-
struction of the policy, each plaintiff filed a separate suit
against it in Illinois state court. Harleysville removed the
cases to the Northern District of Illinois under the diversity
jurisdiction, see 28 U.S.C. § 1332, and the district court con-
solidated the three cases into a single action. The parties then
filed cross-motions for summary judgment on the issue of
whether the insurance policy is ambiguous. The district
court concluded that the policy is not ambiguous and that
the limit of underinsured motorist coverage is $500,000 per
accident. It entered summary judgment in favor of Har-
leysville and denied the plaintiffs’ motion for summary
judgment. The plaintiffs appeal.
     We review the district court’s grant of summary judg-
ment de novo. Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016).
The parties agree that Illinois substantive law applies. Under
Illinois law, a provision in an insurance policy is ambiguous
only when it is susceptible to more than one reasonable in-
terpretation. Founders Ins. Co. v. Munoz, 930 N.E.2d 999, 1004
(Ill. 2010). Where an ambiguity does exist, the court will con-
strue the policy strictly against the insurer and liberally in
favor of coverage for the insured. Nicor, Inc. v. Associated Elec.
& Gas Ins. Servs. Ltd., 860 N.E.2d 280, 286 (Ill. 2006).
4                                                           No. 15-3654

    The Harleysville policy comprises a declaration page and
a number of forms and endorsements. Two endorsements
relate to underinsured motorist coverage. One is entitled
“Underinsured Motorists Coverage—Illinois”; the other is
entitled “Single Underinsured Motorists Limit.” We will re-
fer to these endorsements as the “Illinois” endorsement and
the “single limit” endorsement.
    The Illinois endorsement is the form that adds underin-
sured motorist coverage to the policy. It contains the insur-
ing agreement stating that Harleysville will provide under-
insured motorist coverage; it also contains definitions of pol-
icy terms, exclusions, and various other terms and condi-
tions that apply to that coverage. Included in the Illinois en-
dorsement is a section entitled “LIMIT OF LIABILITY.” Par-
agraph A of that section provides as follows:
    The limit of liability shown in the Schedule or in the Declarations
    for each person for Underinsured Motorists Coverage is our
    maximum limit of liability for all damages, including damages
    for care, loss of services or death, arising out of “bodily injury”
    sustained by any one person in any one accident. Subject to this
    limit for each person, the limit of liability shown in the Schedule
    or in the Declarations for each accident for Underinsured Motor-
    ists Coverage is our maximum limit of liability for all damages
    for “bodily injury” resulting from any one accident.
    This is the most we will pay regardless of the number of:
    1. “Insureds;”
    2. Claims made;
    3. Vehicles or premiums shown in the Schedule or Declarations;
    or
    4. Vehicles involved in the accident.

The above language means that the policy’s underinsured
motorist coverage is subject to both per-person and per-
No. 15-3654                                                              5

accident limits. That is, it means that Harleysville will pay
no more than the per-person limit to any one person injured
in an accident, and that, no matter how many people are in-
jured in a single accident, it will pay no more than the per-
accident limit.
   The sole function of the single-limit endorsement is to
remove the per-person limit on underinsured motorist cov-
erage. It provides as follows:
   Paragraph A. of the Limit of Liability Provision in the Underin-
   sured Motorists Coverage Endorsement is replaced by the fol-
   lowing:
   LIMIT OF LIABILITY
   The limit of liability shown in the Schedule or in the Declarations
   for Underinsured Motorists Coverage is our maximum limit of
   liability for all damages because of “bodily injury” resulting
   from any one accident. This is the most we will pay regardless of
   the number of:
   1. “Insureds”;
   2. Claims made;
   3. Vehicles or premiums shown in the Declarations; or
   4. Vehicles involved in the accident.

The single-limit endorsement also has a schedule, which
contains a blank line that can be filled in to identify the poli-
cy limit for each accident. The line in the schedule was left
blank. However, the declaration page of the policy states that
coverage for “underinsured motorist bodily injury” is lim-
ited to “500,000 each accident.” Thus, in accordance with the
first sentence under “LIMIT OF LIABILITY,” which directs
the reader to the limit of liability “shown in the Schedule or
in the Declarations,” the limit of liability shown on the dec-
laration page applies.
6                                                 No. 15-3654

     When the Illinois endorsement, the single-limit endorse-
ment, and the declaration page are read together, it is clear
that underinsured motorist coverage is limited to $500,000
per accident. Although the Illinois endorsement states that
underinsured motorist coverage is subject to both per-person
and per-accident limits, the single-limit endorsement re-
moves the per-person limit. The declaration page then iden-
tifies the per-accident limit as $500,000.
     In arguing that the policy is ambiguous, the plaintiffs
point to various aspects of the policy language that they be-
lieve create uncertainty over which “limit of liability” para-
graph is controlling—the one in the Illinois endorsement or
the one in the single-limit endorsement. We conclude that
the policy is unambiguous and that the paragraph in the
single-limit endorsement controls. But even if there were
ambiguity over which paragraph is controlling, we could not
resolve the ambiguity in a way that removes the per-accident
limit. That is because both paragraphs state that coverage is
subject to a $500,000 per-accident maximum, regardless of
the number of insureds involved in the accident. The only
difference between the two paragraphs is that the one in the
Illinois endorsement contains a per-person limit in addition
to the per-accident limit. Thus, even if we thought that an
ambiguity in the policy language required that we disregard
the single-limit endorsement and enforce the Illinois en-
dorsement as written (which we do not), the limit for under-
insured motorist coverage would still be $500,000 per acci-
dent.
     For these reasons, the judgment of the district court is
AFFIRMED.